DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
This is in response to applicant’s amendment filed on 2/7/2022, which has been entered and made of record. Claims 1-3, 6-8 and 21 - 34 are pending in the present application including independent claims 1, 23, and 29. Claims 1, 21, 23, 25, 29 is/are amended. Claims 4, 5 are canceled. Claims 33, 34 are newly added. The rejection to claim 21 under 35 USC § 112(b) is withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1, 2, 6, 8, and 22, 29, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wexler et al. (US 20180114329) in view of Kim et al. (US 20210182558), and further in view of Breugelmans et al. (US 20190366554).
Regarding claim 1, Wexler discloses A computing system (Wexler, “[0035] FIG. 2 is a schematic illustration of an example system consistent with the disclosed embodiments”), comprising: 
a camera (Wexler, “[0109] a camera associated with image sensor 220 may be installed within apparatus 110 in a predetermined angle in a position facing slightly downwards (e.g., 5-15 degrees from the horizon). Accordingly, the set aiming direction of image sensor 220 may substantially match the field-of-view of user 100.”); 
a light-emitting device having an adjustable direction of emission (Wexler, “[0483] a wearable apparatus (e.g., wearable apparatus 110) may include at least one image sensor and at least one projector configured to move together, and the projector may be configured to emit a light pattern that shows the borders of the field of view of the at least one image sensor”); 
one or more processors (Wexler, “[0103] Apparatus 110 may also include a processor 210 for controlling image sensor 220 to capture image data and for analyzing the image data according to the disclosed embodiments”); and 
one or more non-transitory computer-readable media that collectively store instructions that when executed by the one or more processors cause the computing system to (Wexler, “[0028] Consistent with other disclosed embodiments, non-transitory computer-readable storage media may store program instructions, which are executed by at least one processor and perform any of the methods described herein”): 
obtain a query from a user (Wexler, “[0164] In some cases, the at least one search query may comprise the at least one keyword and additional keywords provided by the user”);
obtain an image of a scene captured by the camera, wherein the scene comprises a plurality of objects (Wexler, “[0338] Data received from a wearable camera system may include audio and image data, captured, by, for example, an image sensor or microphone associated with the wearable camera system. [0414] the at least one object may be detected using an object detection algorithm, using a neural network trained to detect objects and/or associated characteristics in images, and so forth. In some examples, the at least one object may be identified using an object recognition algorithm, using a neural network trained to identify objects in images, and so forth”); 
generate, by the image of the scene captured by the camera, an attention output that describes at least one region of the scene that includes a subject (Wexler, “[0188] Method 1900 may be implemented by at least one processing device (e.g., processor 210 of wearable apparatus 110) and by a wearable image sensor (e.g., image sensor 220 of wearable apparatus 110) configured to capture a plurality of images from the environment of the user of the wearable apparatus. [0189] At step 1910, the processing device may analyze at least one of the plurality of images to detect the person. For example, received image data may be processed by software steps executed by person detection module 1701. In some embodiments, the processing device may compare one or more regions of the at least one image against a database of known patterns and/or images to determine whether a person is included in the one or more regions. Alternatively or concurrently, the processing device may apply one or more classifiers to the one or more regions, and the one or more classifiers may output whether a person is detected in the one or more regions”), and
in response to generating the attention output, adjust the direction of emission of the light-emitting device such that the light-emitting device emits light onto or adjacent the at least one region of the scene that includes the subject (Wexler, "[0483] a wearable apparatus (e.g., wearable apparatus 110) may include at least one image sensor and at least one projector configured to move together, and the projector may be configured to emit a light pattern that shows the borders of the field of view of the at least one image sensor. [0492] light projector 3802 may generate light and project light onto a surface, object, text, etc., in an environment of the user. [0499] light projector 3802 may be activated, deactivated, dimmed, etc. by at least one processing device in response to a detected trigger, in response to a detected type of object (e.g., text, bank note, etc.), in response to an object detected in the user's hand, or any other type of trigger. In another example, light projector 3802 may be activated, deactivated, dimmed, etc. by at least one processing device in response to a determination that a text and/or an object of interest is partially captured by an image sensor, for example as determined by analyzing images captured using the image sensor").
On the other hand, Wexler fails to explicitly disclose but Kim discloses an artificial intelligence system that comprises one or more machine-learned models (Kim, “[0001] This disclosure relates to an artificial intelligence (AI) system for emulating functions of a human brain, such as recognition and reasoning, by utilizing a machine learning algorithm such as deep learning and an application thereof, and relates to context awareness based AI application technology for obtaining interest information of a user from an image displayed to a user”); 
generate, by the artificial intelligence system and based on the query, an attention output that describes at least one region of the scene that includes a subject of a processing operation performed by the artificial intelligence system (Kim, “[0019] the instruction for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim and Wexler. That is, applying the object recognition of the AI system of Kim to detect the object of Wexler. The motivation/ suggestion would have been an accuracy, a recognition rate and understanding or anticipation of a user's taste may be correspondingly increased (Kim, [0002]).
On the other hand, Wexler in view of Kim fails to explicitly disclose but Breugelmans discloses generate, based on the query and the image of the scene captured by the camera, an attention output that describes at least one region of the scene that includes a subject of a processing operation, wherein the attention output indicates that the subject is responsive to the query, wherein the subject comprises an object of the plurality of objects selected based on the query (Breugelmans, "[0080], In a third example, a user has requested that the  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Breugelmans into the combination of Kim and Wexler, to include all limitations of claim 1. That is, adding the generating an object of interest of Breugelmans to determine the selected object in the image of Wexler and Kim. The motivation/ suggestion would have been an object identification unit operable to identify an illuminated object, and a robot control unit operable to generate instructions for a robot in dependence upon the output of the object identification unit (Breugelmans, abstract).
Regarding claim 29, it is interpreted and rejected under the similar reasons set forth in claim 1.
Regarding claim 2, Wexler in view of Kim and Breugelmans discloses The computing system of claim 1. 
On the other hand, Wexler in view of Breugelmans fails to explicitly disclose but Kim discloses wherein the artificial intelligence system comprises a machine-learned selection model configured to receive the image of the scene and, in response, provide the attention output that describes the at least one region of the scene that includes the subject (Kim, “[0040] Through analysis of an image 60 displayed on the electronic devices 100a, 100b, 100c, one or more objects included in the image 60 are recognized. Such object recognition may be . The same motivation of claim 1 applies here.
Regarding claim 6, Wexler in view of Kim and Breugelmans discloses The computing system of claim 1. 
On the other hand, Wexler in view of Breugelmans fails to explicitly disclose but Kim discloses wherein the one or more machine-learned models comprise an object recognition model and the at least one region of the scene includes at least one object recognized by the object recognition model (Kim, “[0040] Through analysis of an image 60 displayed on the electronic devices 100a, 100b, 100c, one or more objects included in the image 60 are recognized. Such object recognition may be performed based on AI technology. For example, machine learning using a training dataset may be performed by a machine learning performing device, and one or more objects included in the image 60 may be recognized using the object recognition model generated as a result of the machine learning. [0104] the object recognition model may have the ability to recognize a candidate object, which is a region estimated as a region similar to any one of the entire sample data, among the entire input image regions”). The same motivation of claim 1 applies here.
Regarding claim 8, Wexler in view of Kim and Breugelmans discloses The computing system of claim 1. 
 a docking device configured to wirelessly communicate with the one or more processors, the docking device comprising a display screen (Wexler, “[0095] In some embodiments, apparatus 110 may communicate wirelessly or via a wire with a computing device 120. [0101] apparatus 110 may also include a processing unit 210 for controlling and performing the disclosed functionality of apparatus 110, such as to control the capture of image data, analyze the image data, and perform an action and/or output a feedback based on a hand-related trigger identified in the image data. [0106] Another example of computing device 120 includes a smartphone having a display 260”).
Regarding claim 22, Wexler in view of Kim and Breugelmans discloses The computing system of claim 1. 
Wexler further discloses wherein the light comprises one or more target indicators, wherein the one or more target indicators are located on or near the subject (Wexler, figs.39&40, “[0497] light incident pattern 3904 is not limited to the dashed outline pattern shown in FIG. 39. Rather, any suitable illumination pattern for providing visual feedback to the user may be employed. FIGS. 40A-40H provide several examples of various patterns that can be generated by light projector 3802. For example, light incident pattern 3904 can have a circular or elliptical outline pattern (FIG. 40A), a rectangular/square outline pattern (FIG. 40B), a dashed pattern (FIG. 40C), one or more illuminated dots (FIG. 40D), a rectangular/square solid illumination pattern (FIG. 40E), a circular or elliptical solid illumination pattern (FIG. 40F), two parallel horizontal lines (FIG. 40G), two parallel vertical lines (FIG. 40H), or any other suitable pattern.”).

Wexler further discloses when the computing device is moved relative to the scene, the direction of emission of the light-emitting device relative to the computing device is adjusted such that the light-emitting device continues to emit light onto or adjacent the at least one region of the scene that includes the subject (Wexler, “[0146] monitoring an object or person captured by an image sensor 220 may include tracking movement of the object across the fields of view of the plurality of image sensors 220. [0385] The positioning device may be, for example, an accelerometer in a device paired with the wearable apparatus (e.g., the user's smartphone) configured to track the position of the user relative to the user's environment (e.g., that the user was sitting or standing when the contract was established), a global positioning device configured to obtain the position of the wearable apparatus and/or a device paired with the wearable apparatus, and so forth. [0492] light projector 3802 may generate light and project light onto a surface, object, text, etc., in an environment of the user. [0499] light projector 3802 may be activated, deactivated, dimmed, etc. by at least one processing device in response to a detected trigger, in response to a detected type of object (e.g., text, bank note, etc.), in response to an object detected in the user's hand, or any other type of trigger. In another example, light projector 3802 may be activated, deactivated, dimmed, etc. by at least one processing device in response to a determination that a text and/or an object of interest is partially captured by an image sensor, for example as determined by analyzing images captured using the image sensor”).
Claim(s) 3, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wexler in view of Kim and Breugelmans, and further in view of Alexander et al. (US 20180262545).

On the other hand, Wexler fin view of Kim and Breugelmans fails to explicitly disclose but Alexander discloses an elongated, cylindrical body that houses the camera, light-emitting device, one or more processors, and one or more non-transitory computer-readable media (Alexander, “[0022] The light source 252 may, for instance, comprise of one or more bulbs, LEDs, or other implements configured to generate and emit light and illuminate an object to be captured by the camera 250. As shown in the FIG. 2A-2D, the light source 252 may include twelve LEDs 230 arranged in a radial array. As shown, the LEDs 230 form a circle that has a diameter greater than a width of the camera 250 and/or greater than a lens of the camera. [0025] The live-streaming flashlight camera 200 may include a processor 204, a storage device 206, and voltage regulator 208”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Alexander into the combination of Kim, Wexler and Breugelmans, to include all limitations of claim 3. That is, applying the housing of the live-streaming flashlight camera of Alexander to house the camera, light-emitting device, artificial intelligence system, one or more processors, and one or more non-transitory computer-readable media of Kim, Wexler, and Breugelmans. The motivation/ suggestion would have been the live-streaming flashlight camera 200 may comprise of a housing 220 that forms the outer surface of the live-streaming flashlight camera 200 and is sized to be easily held by a user in one hand (Alexander, [0019]).

On the other hand, Wexler in view of Kim and Breugelmans fails to explicitly disclose but Alexander discloses an elongated, cylindrical body having a first end and a second end that is opposite the first end along a longitudinal axis of the body (Alexander, fig.2E, “[0022] The light source 252 may, for instance, comprise of one or more bulbs, LEDs, or other implements configured to generate and emit light and illuminate an object to be captured by the camera 250. As shown in the FIG. 2A-2D, the light source 252 may include twelve LEDs 230 arranged in a radial array. As shown, the LEDs 230 form a circle that has a diameter greater than a width of the camera 250 and/or greater than a lens of the camera”). The same motivation of claim 3 applies here.
Regarding claim 25, Wexler in view of Kim, Breugelmans, and Alexander discloses The device of claim 23, wherein the object is the subject of the processing operation performed by the artificial intelligence system, has been disclosed by Kim.
Wexler further discloses wherein the light comprises one or more focus indicators, wherein the one or more focus indicators are associated with outer bounds of an object  (Wexler, “[0090] FIG. 39 is a diagrammatic illustration of one example of a type of visual feedback that the light projector shown in FIG. 38A may provide to a user. [0224] For example, statistics about colors and/or edges may be collected from regions of the images containing the detected person and from regions of the images that do not contain the detected person. [0280] an image classification technique may include one or more of image enhancement, edge detection, image analysis, and data extraction.”).
(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wexler in view of Kim and Breugelmans, and further in view of Li et al. (US 20160239982).
Regarding claim 7, Wexler in view of Kim and Breugelmans discloses The computing system of claim 1. 
On the other hand, Wexler in view of Kim and Breugelmans fails to explicitly disclose but Li discloses wherein the instructions further cause the computing system to adjust a direction of emission of the light relative to the computing system such that the light continues to be emitted onto or adjacent the at least one region of the scene that includes the subject when the light-emitting device is moved relative to the scene (Li, “[0064] The control system for the video camera/LED lighting system may perform certain lighting related functions, such as adjusting lighting on the object for the camera, based on the output of the object tracking system in real time. For example, if the object tracking system detects the new location of the tracked object, the camera system may adjust the lighting, such as re-orient the LED lighting device or adjust the brightness of certain area lit, based on the newly determined location of the object. If the object tracking system detects the new location of a plurality of tracked objects, the camera system may adjust the lighting, such as re-orient the LED lighting device or adjust the brightness of certain area lit, based on the newly determined locations of the objects. [0065] Compared to existing technologies, a high-speed automatic multi-object tracking method with kernelized correlation filters can extract a foreground object sequence from an image frame based on a Gaussian mixture background modeling algorithm and can be extended to multi-object tracking scenarios”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Li into the combination of Kim, Wexler and .
Claim(s) 21, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wexler in view of Kim and Breugelmans, and further in view of Brady et al. (US 10223744).
Regarding claim 21, Wexler in view of Kim and Breugelmans discloses The computing system of claim 1. 
On the other hand, Wexler in view of Kim and Breugelmans fails to explicitly disclose but Brady discloses determining a confidence value of the attention output; and providing a confidence signal associated with the confidence value via at least one of a display screen, one or more vibratory signals, or one or more auditory signals (Brady, claim 5, “run a predictive model based at least in part on the frequency of visits to generate and display a predictive timeline as a graphical user interface comprising a plurality of graphical data points, each graphical data point corresponding to a particular time of day on a particular day of the week, each graphical data point having an appearance characteristic that indicates a confidence level of finding the target vehicle within a particular destination zone at the particular time of day on the particular day of the week”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Brady into the combination of Kim, Wexler and Breugelmans. That is, applying the indicating confidence level of finding the target vehicle of Brady to the target object in the AI system of Wexler, Kim and Breugelmans. The motivation/ 
Regarding claim 30, Wexler in view of Kim and Breugelmans discloses The method of claim 29. 
On the other hand, Wexler in view of Kim and Breugelmans fails to explicitly disclose but Brady discloses determining, by the computing system, a confidence value associated with the attention output; and displaying, by the computing system, a confidence graphic on the screen that graphically describes the confidence value, wherein the confidence graphic comprises at least one of a shape density, a color combination, or a shape movement characteristic that describes the confidence value output by the machine-learned model (Brady, “Col.10, lines 26-30, In operation 314, a predictive model may be run. The predictive model may be a methodology used to detect patterns in the location of the target vehicle 106 and, based on those patterns, assign probabilities to potential future locations, according to one embodiment. Claim 5, run a predictive model based at least in part on the frequency of visits to generate and display a predictive timeline as a graphical user interface comprising a plurality of graphical data points, each graphical data point corresponding to a particular time of day on a particular day of the week, each graphical data point having an appearance characteristic that indicates a confidence level of finding the target vehicle within a particular destination zone at the particular time of day on the particular day of the week”). The same motivation of claim 21 applies here.
(s) 24, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wexler in view of Kim, Breugelmans, and Alexander, and further in view of Chuang (US 7350938).
Regarding claim 24, Wexler in view of Kim, Breugelmans, and Alexander discloses The device of claim 23.
On the other hand, Wexler in view of Kim, Breugelmans and Alexander fails to explicitly disclose but Chuang discloses wherein the elongated, cylindrical body comprises a first portion and a second portion, and wherein the second portion is moveable relative to the first portion to switch between a permissible collection mode and a prohibited collection mode; and wherein the operations further comprise: obtain data descriptive of a movement of the second portion of the elongated, cylindrical body; and switch from a prohibited collection mode to a permissible collection mode (Chuang, “claim 13, a telescope comprising a cylinder having an axis; and a flashlight casting light along an axis, with the flashlight movably installed on the cylinder of the telescope between a concealed position and an exposed position, with the flashlight concealed in the cylinder of the telescope with the axis of the cylinder parallel to the axis of the light in the concealed position, and with the flashlight outside the cylinder of the telescope with the axis of the light parallel to but spaced from the axis of the cylinder in the exposed position wherein the telescopic and illuminative device in the concealed position provides only the illuminative function in a mode and the exposed position provides both of the illuminative and telescopic functions simultaneously in another mode”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chuang into the combination of Kim, Wexler and Breugelmans, Alexander. That is, applying the physical structure associated with two modes 
Regarding claim 26, Wexler in view of Kim, Breugelmans, and Alexander discloses The device of claim 23.
On the other hand, Wexler in view of Kim, Breugelmans and Alexander fails to explicitly disclose but Chuang discloses wherein the elongated, cylindrical body comprises two cylindrical portions of different diameters (Chuang, “Col.2, lines 16-20, The cylinder 18 includes a space 13 defined therein for receiving the flashlight 20, a rigid cover 14 pivotally installed thereon for covering the space 13, an elastic cover 16 installed on the rigid cover 14 and two sleeves 15 formed thereon. Col.2, lines 16-20, The flashlight 20 includes a cylinder 28, a lens 23, a light source 24, a button 26 and a cover 21. The cylinder 28 includes a sleeve 25 formed thereon. A pin (not numbered) is fit in the sleeves 15 and 25 in order to pivotally install the cylinder 28 on the cylinder 18”. Therefore, the cylinder 18 has a greater diameter than the cylinder 28). The same motivation of claim 24 applies here.
Regarding claim 27, Wexler in view of Kim, Breugelmans, and Alexander discloses The device of claim 23.
On the other hand, Wexler in view of Kim, Breugelmans and Alexander fails to explicitly disclose but Chuang discloses wherein the elongated, cylindrical body is an outer shell (Chuang, “Col.2, lines 16-20, The cylinder 18 includes a space 13 defined therein for receiving the flashlight 20, a rigid cover 14 pivotally installed thereon for covering the space 13, an elastic cover 16 installed on the rigid cover 14 and two sleeves 15 formed thereon”. Therefore, the cylinder 18 corresponds to an outer shell). The same motivation of claim 24 applies here.
(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wexler in view of Kim, Breugelmans, and Alexander, and further in view of Jing (US 20150130406).
Regarding claim 28, Wexler in view of Kim, Breugelmans, and Alexander discloses The device of claim 23, wherein the elongated cylindrical body has been disclosed.
On the other hand, Wexler in view of Kim, Breugelmans and Alexander fails to explicitly disclose but Jing discloses a docking device configured to be coupled with the cylindrical body by folding the docking device around the cylindrical body (Jing, fig.2, “[0007] In one embodiment, in the second physical configuration, the flexible platform is rolled up or wrapped around a cylindrical housing”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jing into the combination of Kim, Wexler and Breugelmans and Alexander. That is, applying the house wrapping of Jing to the elongated cylindrical body of Wexler, Kim and Breugelmans, Alexander. The motivation/ suggestion would have been to provide a flexible charging platform that can be folded or rolled up for greater compactness and portability (Jing, [0002]).
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wexler in view of Kim, Breugelmans, and further in view of Appel et al. (US 20170344645).
Regarding claim 31, Wexler in view of Kim and Breugelmans discloses The method of claim 29. 
On the other hand, Wexler in view of Kim and Breugelmans fails to explicitly disclose but Appel discloses wherein the query comprises a question; and wherein the attention output answers that question (Appel, “[0002] One particular application of cognitive computing involves query-based (i.e., question and answer based) processing in which a user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Appel into the combination of Kim, Wexler and Breugelmans. That is, applying the query and response of Appel to the query and attention output of Wexler, Kim and Breugelmans. The motivation/ suggestion would have been to provide a query-based interface system that utilizes uncertainty to determine a look and feel of the cognitive output (Appel, [0001]).
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wexler in view of Kim, Breugelmans, and further in view of Tracz et al. (US 20210055911).
Regarding claim 32, Wexler in view of Kim and Breugelmans discloses The method of claim 29. 
On the other hand, Wexler in view of Kim and Breugelmans fails to explicitly disclose but Tracz discloses obtaining, by the computing system, a plurality of face images of a face of the user; processing, by the computing system, the plurality of face images with the artificial intelligence system to determine a query based on lip movements of the user (Tracz, “[0128] In operation S1020, the text input device determines a user's lip movement based on the received image information. In an embodiment, the text input device may recognize a user's face from the image information. [0138] For example, at least one of the data trainer 1310 and the data recognizer 1320 may be manufactured in the form of a dedicated hardware chip for artificial intelligence (AI)”).
.
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wexler in view of Kim, Breugelmans, and further in view of Feng et al. (US 10210364).
Regarding claim 34, Wexler in view of Kim and Breugelmans discloses The computing system of claim 1, wherein the subject of the processing operation performed by the artificial intelligence system, has been disclosed by Kim.
On the other hand, Wexler in view of Kim and Breugelmans fails to explicitly disclose but Feng discloses wherein the light comprises a target indicator, wherein the target indicator is associated with a central location of subject (Feng, “Col.5, lines 2-6, The aimer assembly 215 may project a laser dot pattern onto the object indicating the center of the region of the interest and assisting the user in aiming the DPM scanner toward the decodable indicium for decoding”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Feng into the combination of Kim, Wexler and Breugelmans. That is, adding the projecting the center point of Oka to the subject of interest in the AI system of Wexler, Kim and Breugelmans. The motivation/ suggestion would have been assisting the user in aiming the DPM scanner toward the decodable indicium for decoding (Feng, Col.5, lines 5-6).
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. The rejection to claim 21 under 35 USC § 112(b) is withdrawn in view of the amendment. The rejection to newly added claims is addressed in the claim mapping above.
The applicant submits that the prior arts on the record do not teach the amendment, especially the newly amended limitations in independent claims (remarks, pages 9-15). 
The examiner respectfully disagrees. First, Breugelmans teaches generate, based on the query and the image of the scene captured by the camera, an attention output that describes at least one region of the scene that includes a subject of a processing operation, wherein the attention output indicates that the subject is responsive to the query, wherein the subject comprises an object of the plurality of objects selected based on the query (Breugelmans, "[0080], In a third example, a user has requested that the robot bring them the object 810 (or otherwise interact with the object 810). In this example, the robot may be operable to locate the object 810 in captured images of the environment. Then, the robot may be operable to illuminate the object 810 with the light 820". Therefore, the user's request corresponds to the query. The location of the object in captured images of the environment is generated based on the query and the captured images. The location indicates the object in responsive to the query and the object is selected based on the query). The identified action in [0080] is not used to teach claim 1. 
Second, Wexler teaches in response to generating the attention output, adjust the direction of emission of the light-emitting device relative to the computing device such that the light-emitting device emits light onto or adjacent the at least one region of the scene that includes the subject (Wexler, "[0483]  a wearable apparatus (e.g., wearable apparatus 110) may include at least one image sensor and at least one projector configured to move together, and the projector 
The combination of Wexler, Kim and Breugelmans teaches all limitations of claim 1. That is, applying the object recognition of the AI system of Kim to detect the object in captured images of Wexler, and adding the generating the object of interest based on user's query of Breugelmans to determine the attention output of Wexler and Kim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            3/18/2022